Citation Nr: 9907697	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-24 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to the payment of disability compensation 
benefits for alcohol and drug abuse allegedly incurred during 
active service.  

ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service in the U.S. Marine Corps 
from December 1968 to December 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Detroit and Phoenix Regional 
Offices (RO) of the Department of Veterans Affairs (VA).  The 
claims file is now within the jurisdiction of the Phoenix RO.  

By rating action in November 1994, the Detroit RO denied 
claims by the appellant seeking service connection for an 
acquired psychiatric disorder, including post-traumatic 
stress disorder (PTSD), and VA nonservice-connected 
disability pension benefits.  The current record does not 
indicate that the appellant initiated a timely appeal to the 
Board from these determinations.  However, the VA Form 21-526 
received in May 1995 included, in addition to the 
compensation claim which is the subject of the present 
appeal, another claim for nonservice-connected pension 
benefits.  This matter is referred to the attention of the RO 
for appropriate further action.  

The present appeal has been limited by the Board to the issue 
of entitlement to VA disability compensation benefits for 
alcohol and drug abuse allegedly incurred in service in 
accordance with the appellant's May 1995 claim and his very 
specific contentions on substantive appeal (VA Form 9, dated 
in July 1995).  Should he wish to claim entitlement to 
service connection for these disabilities for other purposes, 
he should notify the RO and identify the other, ancillary VA 
benefits which he seeks.  See Barela v. West, 11 Vet. App. 
280, 283 (1998).  


FINDING OF FACT

The applicable law precludes payment of VA disability 
compensation benefits for any disability which is the result 
of the claimant's abuse of alcohol or drugs.  


CONCLUSION OF LAW

The appellant's present claim seeking VA disability 
compensation benefits for alcohol and drug abuse allegedly 
incurred in service is legally insufficient.  38 U.S.C.A. 
§§ 105, 1110 (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has a documented medical history of alcohol and 
drug abuse which, he claims, originated during his military 
service.  He therefore wants to be paid VA disability 
compensation benefits for these disabilities.  

For claims filed after October 31, 1990, section 8052 of 
Public Law 101-508, 104 Stat. 1388-351 (Nov. 5, 1990), 
prohibits the payment of VA disability compensation benefits 
for any disability which results from a veteran's abuse of 
alcohol or drugs.  See 38 U.S.C.A. § 1110.  The current claim 
by the appellant was received on May 30, 1995.  Consequently, 
the payment of VA disability compensation benefits for 
disability due to either alcohol or drug abuse based on the 
current claim is legally prohibited, even assuming arguendo 
that the claimed disabilities originated in service.  Under 
the current law, such substance-abuse disability cannot have 
been incurred in line of duty.  38 U.S.C.A. § 105(a).  
Disability compensation benefits are only payable for 
disabilities incurred in service which are contracted in line 
of duty.  38 U.S.C.A. § 1110.  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).   


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 
- 3 -


- 1 -


